        Case 2:20-cv-02860-LMA-KWR Document 11 Filed 04/21/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


AMERICAN CONTRACTORS                                                 CIVIL ACTION
INDEMNITY COMPANY

VERSUS                                                                   No. 20-2860

GALAFARO CONSTRUCTION, LLC, ET AL.                                       SECTION I

                                       ORDER

         The Court previously ordered defendant Galafaro Construction, LLC (the

“Company”) to retain counsel licensed to practice before this Court no later than April

16, 2021. 1 The Company has since requested additional time to retain counsel, and

the plaintiff has indicated that it does not oppose such an extension. Therefore,

         IT IS ORDERED that the Court’s Order of April 2, 2021 is MODIFIED; the

Company shall retain counsel licensed to practice before this Court and cause such

counsel to enter an appearance no later than FRIDAY, MAY 14, 2021.

         IT IS FURTHER ORDERED that the motion 2 for extension of a deadline

filed by the defendants is DISMISSED AS MOOT.



         New Orleans, Louisiana, April 21, 2021.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE



1   R. Doc. No. 9.
2   R. Doc. No. 10.
